FERGUSON, Circuit Judge,
dissenting:
The majority holds that county sheriffs may forcibly enter a home, search, and make a warrantless arrest simply because an out-of-state warrant is listed in a federal computer database. Until today, we have held that officers may consider out-of-state computer information as one element in the determination of probable cause, but we have never held that such information satisfies the warrant requirement for forcible home entries. The majority’s ruling enlarges the authority of local law enforcement officers, obscures the difference between the powders of federal and local police, and undermines the Fourth Amendment. Therefore, I respectfully dissent on the issue of qualified immunity and the state law claim of outrage.
A.
In July, 1993, Appellant Dawn Case, who then lived in Yamhill County, Oregon, was $2,554.00 behind in court-ordered child support payments to her former husband. As a result, she was placed on probation and required to serve 48 hours in jail every month. When she again fell behind in her payments, an Oregon warrant was issued for her arrest. At that time, however, Ms. Case was living with her boyfriend Mr. Russell in Kitsap County, Washington.
, In 1994, when Ms. Case was still behind in her child support and had not reported to jail, the Oregon Yamhill County district attorney’s office contacted Kitsap County, Washington to advise them of the outstanding warrant. The Kitsap County deputy sheriffs department then checked the National Crime Information Center (NCIC) computer database to verify that the warrant was in the national system. *933The department did not receive the actual warrant.
Kitsap County sheriffs went to visit Ms. Case, leaving a message when they found that she was out walking the dogs. Ms. Case cooperated by promptly telephoning them to discuss the problem. After employees in the warrants office asked her to stay at home so that a deputy could speak with her in person, the deputies went to Mr. Russell’s home to arrest Ms. Case. When the deputies received no response to their knocking, Deputy LaFrance, drew his weapon, opened a window, pushed back the shades, and stuck his head and arm inside. Mr. Russell said that he would not allow officers to enter without a warrant. Deputy LaFrance then kicked the door open, breaking the doorframe and damaging the inside wall. At gunpoint, he directed Mr. Russell to be seated on the couch, and searched for Ms. Case, who he eventually found hiding behind some clothes in a closet.
The officers arrested Ms. Case as a fugitive on the Oregon warrant and Mr. Russell for rendering criminal assistance, took them to the Kitsap County Jail, and booked them.1 The Kitsap County prosecuting attorney’s office charged Ms. Case with being a fugitive from justice. After a court appearance, Ms. Case was released on her own recognizance, and told to return in two days. At that point, the court dismissed the fugitive charge against her. After her release, Ms. Case returned to Yamhill County, Oregon to pay her child support, admitted to violating the terms of her probation, and was sentenced to the time served in Kitsap County, Washington.
Ms. Case then filed an action in the Federal District Court in Washington, claiming that officers in Kitsap County, Washington violated her constitutional rights under 42 U.S.C. § 1983. She brought claims for false arrest, illegal search and seizure, negligent investigation of the warrant, inadequate municipal training, trespass, malicious prosecution, and a Washington state tort law claim of outrage. The trial court granted summary judgment to defendants on all counts. Ms. Case appeals the false arrest, illegal search and seizure, inadequate municipal training, and state law outrage claims. We review de novo the district court’s summary judgment determination. Weiner v. San Diego County, 210 F.3d 1025, 1028 (9th Cir.2000).
B.

1. Validity of the OuP-of-State Warrant

The majority holds that Washington officers could reasonably have believed that they acted legally pursuant to the Oregon warrant. The officers should reasonably have known, however, that an Oregon warrant has no authority in Washington. Inherent in the notion of state sovereignty is the idea that state court authority extends only to those within its boundaries. State and local law enforcement officers therefore have only the powers authorized by their own state — •limited, of course, by the federal constitution. Furthermore, both state and federal law establish that state judicial officers may only issue warrants extending to the boundaries of their territorial jurisdiction. The officers’ conduct was even more deeply troubling since they did not even possess the out-of-state warrant when they broke into the home to arrest Ms. Case.
The Supreme Court has long declared that each state is independent and sovereign, see, e.g., Buckner v. Finley, 27 U.S. (2 Pet.) 586, 590, 7 L.Ed. 528 (1829), and, has clearly asserted the consequent limit,a-*934tions on state power. In 1878, in the seminal case of Pennoyer v. Neff, the Court explained that
no State can exercise direct jurisdiction and authority over persons or property without its territory. The several States are of equal dignity and authority, and the independence of one implies the exclusion of power from all others. And so it is laid down by jurists, as an elementary principle, that the laws of one State have no operation outside of its territory, except so far as is allowed by comity; and that no tribunal established by it can extend its process beyond that territory so as to subject either persons or property to its decisions. ‘Any exertion of authority of this sort beyond this limit, ... is a mere nullity....’ 95 U.S. 714, 722-723, 24 L.Ed. 565 (1878) (citations omitted).
More recently, the Supreme Court has decreed that state courts’ power extends only to “the territorial limits of each State’s authority,” Burnham v. Superior Court of California, County of Marin, 495 U.S. 604, 609, 110 S.Ct. 2105, 109 L.Ed.2d 631 (1990), and that states may not “reach out beyond the limits imposed on them by their status as coequal sovereigns in a federal system,” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980).
In a recent application of the state sovereignty rule, the Supreme Court decided that part of Ellis Island belonged to New Jersey and, therefore, that “the State of New York is enjoined from enforcing her laws or asserting sovereignty over the portions of Ellis Island that lie within the State of New Jersey’s sovereign boundary.” New Jersey v. New York, 526 U.S. 589, 589, 119 S.Ct. 1743, 143 L.Ed.2d 774 (1999). Similarly, warrants issued by the courts of Oregon convey no authority to law enforcement officers in Washington.
It is commonly understood. that these limitations on state power apply to warrants. In fact, a warrant’s authority frequently extends only to the county or city of issue. See, e.g., Restatement (Second) of Torts § 129 (1965) (An arrest pursuant to a warrant may not be made “unless it is made within the territory within which the court, body, or official issuing the warrant has authority to order the arrest.”); Wayne R. LaFave et al., Criminal Procedure § 1.7(f) n. 101 (2d ed.) (“When the officer acts pursuant to a warrant, he or she is clothed with the authority of the process of the court, which typically extends statewide as to arrest warrants.”); 5 Am.Jur.2d Arrest § 34 (2000) (“As a general rule, a warrant of arrest has no effect beyond the territorial jurisdiction of the authority by which it was issued and may not be executed by an officer beyond the territory to which his authority pertains .... Under some statutes, however, a municipal police officer may make an arrest anywhere within his own county under a warrant issued by the proper authority of his municipality for an offense committed therein.”); See also Elder v. Holloway, 874 F.Supp. 278, 282 (D.Idaho 1995) (assuming an arrest in Idaho to be warrantless despite the existence of two Florida warrants).2
Washington courts have clearly recognized this rule.3 “It is elementary law *935that, in the absence of constitutional or statutory authority, a warrant of arrest cannot be lawfully executed by arresting the accused beyond the territorial jurisdiction of the justice or court issuing it.” In re Crawford, 148 Wash. 265, 268, 268 P. 871 (1928) aff'd, 150 Wash. 698, 273 P. 751 (1929).4 See also State v. Lee, 48 Wash.App. 322, 738 P.2d 1081, 1083 (1987). Washington statutes currently allow officers to pursue a suspect outside of the county that issued the warrant, Wash. Rev.Code Ann. § 10.34.010, but not outside the state. Moreover, Washington criminal rules require warrants to be made “in the name of the State of Washington.” Wa.St.Super. Ct. CR CrR 2.2(b)(3). The Oregon warrant for Ms. Case’s arrest reads, “in the name of the State of Oregon.... ” In fact, the warrant in this case makes clear that it can only be served in Oregon; it states that the peace officer who arrests the defendant is commanded to bring Ms. Case “forthwith before a magistrate or jailer of this county.” (Emphasis added).
The majority correctly acknowledges that state extradition law requires that a warrant be issued by a Washington judge or magistrate before an arrest can be made. Majority op. at 927; Wash. Rev. Code Ann. § 10.88.320. In fact, both federal and state extradition law clearly limit the situations in which an arrest can be made based on an out-of-state crime. See U.S. Const. art. IV, § 2, cl. 2; Wash. Rev.Code Ann. §§ 10.88.210, 10.88.260 (allowing for arrests upon an extradition warrant on the demand of an executive authority). Additionally, Washington extradition law contains clear safeguards to protect suspects from wrongful arrest based on out-of-state warrants. Wash.Rev.Code Ann. §§ 10.88.220 (requiring an affidavit substantially charging the suspect of a crime, as well as a copy of the warrant, before a Washington judge may issue an extradition warrant); 10.88.320 (providing that a Washington judge may issue an arrest warrant for an out-of-state crime based on the sworn testimony of a credible person). These requirements would be meaningless if a Washington officer could simply act on knowledge of an out-of state warrant.
Moreover, Washington has recognized that, absent proper extradition procedures, it cannot instigate an arrest in another state. State v. Lee, 48 Wash.App. 322, 738 P.2d 1081, 1083 (1987). The inverse is obviously true as well: an out-of-state warrant has no legal effect in Washington. Kitsap County sheriffs were clearly informed of this rule. Indeed, their own policy manual explains that, in the absence of urgency, sheriffs should have a fugitive warrant before making an arrest based on an out-of-state crime.
According to the majority, persuasive authority supports the proposition that officers need not obtain a duplicate Washington warrant. Majority op. at 927. Most of these cases, however, are inapposite, or at least inconclusive. See, e.g., Lowrance v. Pflueger, 878 F.2d 1014, 1020 (7th Cir.1989) (holding that officers in Wisconsin could rely on a Tennessee warrant confirmed through the NCIC as evidence of probable cause, not as a substitute for a warrant); United States v. Johnson, 815 F.2d 309, 313 (5th Cir.1987) (holding that officers could arrest the defendant in Tex*936as based on evidence of an outstanding California warrant where Texas law did not require a warrant); Ierardi v. Gunter, 528 F.2d 929, 931 (1st Cir.1976) (holding that Massachussets need not find probable cause anew, but not clarifying whether officers could rely directly upon the out-of-state warrant or whether the Massachus-sets court would still need to issue a warrant).
Thus, only the Tenth Circuit and the District Court of New Jersey have decided that officers can simply use a warrant issued out-of-state rather than one issued in their own jurisdiction. See United States v. Smith, 131 F.3d 1392, 1397-8 (10th Cir.1997); Allen v. Wrightson, 800 F.Supp. 1235, 1238 (D.N.J.1992). Because these courts fail to give adequate weight to the importance of state sovereignty in the issuance of arrest warrants, I disagree with their conclusions.

2. Warrantless Home Arrest

The majority attempts to evade the clear requirements of Washington law by remarking that Washington does not require a warrant for a felony arrest. Majority op. at 926; Wash. Rev.Code Ann. § 10.88.330. As the majority must realize, this Washington statute is subject to the clear federal constitutional prohibition against warrantless home arrests. “It is axiomatic that ‘the physical entry of the home is the chief evil against which the wording of the Fourth Amendment is directed.’ ” Welsh v. Wisconsin, 466 U.S. 740, 748, 104 S.Ct. 2091, 80 L.Ed.2d 732 (1984) (citations omitted). Consequently, searches and seizures inside a home without a warrant are presumptively unreasonable. Payton v. New York, 445 U.S. 573, 576, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980). In the absence of a warrant, police may only arrest a suspect in a home — even a temporary residence' — under exigent circumstances. Welsh, 466 U.S. at 749-50, 104 S.Ct. 2091; United States v. Albrektsen, 151 F.3d 951, 953 (9th Cir.1998) (finding the suspect protected from warrantless arrest in his motel room). There was no urgency here; Ms. Case was simply behind in her child support. The police knew where she was and she was not poised to flee. Nonetheless, sheriffs broke into the residence where she was living and arrested her at gunpoint.
The defendants do not claim, and could not claim, that exigent circumstances justified a warrantless arrest. Exigent circumstances exist when police (1) are in hot pursuit of a felon; (2) fear imminent destruction of evidence; (3) fear that the suspect might escape; or (4) are concerned that harm will occur to police or others in or near the dwelling. Minnesota v. Olson, 495 U.S. 91, 100, 110 S.Ct. 1684, 109 L.Ed.2d 85 (1990). None of these elements were present here. Ms. Case was not violent and, rather than eluding the authorities, she had recently returned the call made to her by the Yamhill County District Attorney’s office, and had maintained frequent contact with her ex-husband in Oregon to whom she owed the child support.
The non-violent, domestic nature of Ms. Case’s offense underscores the unconstitutionality of the police entry. The Supreme Court has particularly protected the home from warrantless police entry when the suspect committed only a minor offense. See Welsh, 466 U.S. at 753-54, 104 S.Ct. 2091 (finding no exigent circumstances justifying a home arrest when the suspect was wanted for driving under the influence, even though police feared the evidence — the alcohol level in defendant’s bloodstream — would be imminently destroyed). Ms. Case was merely in arrears in her child support. While this is by no means commendable, Kitsap County offi*937cers displayed “a shocking lack of all sense of proportion” when they broke down Mr. Russell’s door and held both Ms. Case and Mr. Russell at gunpoint. Id. at 751, 104 S.Ct. 2091 (citing McDonald v. United States, 335 U.S. 451, 459, 69 S.Ct. 191, 93 L.Ed. 153 (1948)) (Jackson, J. dissenting).

S. Arrest based on an NCIC Listing

The majority refers to the “long line of cases” demonstrating that an “NCIC hit” can establish probable cause for arrest. Majority op. at 928, citing United States v. Palmer, 536 F.2d 1278, 1283 (9th Cir.1976); Scull v. New Mexico, 236 F.3d 588, 599 (10th Cir.2000); Lowrance v. Pflueger, 878 F.2d 1014, 1017 (7th Cir.1989); United States v. Towne, 870 F.2d 880, 882 (2nd Cir.1989); United States v. Roper, 702 F.2d 984 (11th Cir.1983); United States v. Munoz, 150 F.3d 401, 411 (5th Cir.1998) (analyzing the use of an NCIC hit for an in-state warrant). While it is true that an NCIC hit regarding an out-of-state warrant may in some cases constitute probable cause, the question at issue is not whether there was probable cause, but whether there was a valid warrant. These cases do not establish that an NCIC hit of an out-of-state warrant may substitute entirely for a warrant issued within the jurisdiction. Again, the Kitsap County sheriffs policy manual clearly reflects established law, noting that a hit in the NCIC constitutes “added probable cause” for an arrest. This would be unnecessary and illogical if an NCIC hit also substituted entirely for a warrant.
Arizona v. Evans, 514 U.S. 1, 115 S.Ct. 1185, 131 L.Ed.2d 34 (1995), alerts us to the danger of relying too extensively on the NCIC. In Evans, the Supreme Court considered the application of the exclusionary rule for an arrest made on an erroneous NCIC listing. Justice O’Connor’s concurrence aptly noted that by limiting itself to the question of the exclusionary rule, the court avoided confronting a harder question:
While the police were innocent of the court employee’s mistake, they may or may not have acted reasonably in their reliance on the recordkeeping system [the NCIC computer database] itself. Surely it would not be reasonable for the police to rely, say, on a recordkeeping system, their own or some other agency’s, that has no mechanism to ensure its accuracy over time and that routinely leads to false arrests.... Id. at 16-17, 115 S.Ct. 1185.
She continued, “[w]ith the benefits of more efficient law enforcement mechanisms comes the burden of corresponding constitutional responsibilities.” Id. at 17-18, 115 S.Ct. 1185.
The NCIC does, in fact, run a dangerously high risk of error. See, e.g. Clanton v. Cooper, 129 F.3d 1147, 1155-56 (10th Cir.1997) (plaintiff subject to wrongful detention because fire marshall intentionally entered false information into the NCIC asserting that plaintiff may have been involved in a homicide); Rogan v. City of Los Angeles, 668 F.Supp. 1384 (C.D.Cal.1987) (plaintiff arrested five times, three times at gunpoint, after stops for minor infractions based on erroneous NCIC listing); Finch v. Chapman, 785 F.Supp. 1277, 1278-79 (N.D.Ill.1992) (plaintiff wrongfully arrested and detained twice based on misinformation in NCIC); United States v. Mackey, 387 F.Supp. 1121, 1124 (D.Nev.1975) (plaintiff subject to wrongful arrest based on erroneous NCIC listing). In fact, testimony suggested that on the day that the respondent in Arizona v. Evans was wrongfully arrested based on a previously quashed warrant still listed in the NCIC, “three other errors of the very same kind had occurred on ‘that same day.’ ” Evans, 514 U.S. at 28, 115 S.Ct. *9381185 (Ginsberg, J., dissenting). Even the Oregon NCIC manual on data entry and system upkeep acknowledges the risk of error. By allowing police to rely exclusively on such a deeply flawed system rather than continuing to require a state-issued warrant, the majority heightens the risk of improper arrests.
Moreover, Washington law does not provide for the service of any warrants, let alone out-of-state warrants, by computer listings. Warrants may be served by telegraph or teletype, but only when specifically authorized by the judge or magistrate, Wash. Rev.Code Ann. § 10.31.060, which was not done here. More importantly, the teletype warrant statute relates only to arrests within the state, allowing for service by telegraph or teletype when “the magistrate issuing such warrant, or any justice of the supreme court, or any judge of either the court of appeals or superior court authorizes such service.” Id. (emphasis added). It is obvious that the authorization was directed to Oregon courts; state legislative power does not extend to other states. Washington law thus further supports the invalidity of serving a warrant over the NCIC.
A Entry Without a Physical Warrant
Washington officers’ failure to present the warrant at the time of their entry was at best foolhardy.5 An essential function of a warrant is to assure the subject of the search that her privacy is being invaded only to the extent authorized by law. Michigan v. Tyler, 436 U.S. 499, 508, 98 S.Ct. 1942, 56,L.Ed.2d 486 (1978); United States v. Chadwick, 433 U.S. 1, 9, 97 S.Ct. 2476, 53 L.Ed.2d 538 (1977), abrogated on other grounds; United States v. Gantt, 194 F.3d 987, 1001 (9th Cir.1999). Furthermore, “[cjourts have typically assumed that the absence of a warrant creates a ‘greater potential for confrontation and violence.’ ” Gantt, 194 F.3d at 992 (citation omitted). One purpose of the warrant requirement, “like that of the ‘knock and announce rule,’ is to head off breaches of the peace by dispelling any suspicion that the search is illegitimate.” Id. (citation omitted).
The facts of this case clearly underscore the importance of these policies. When officers arrived at his house, Mr. Russell specifically asked them to show him a warrant. When the officers failed to display one, he refused to open the door. “ ‘[T]he breaking an outer door is, in general, so violent, obnoxious and dangerous a proceeding, that it should be adopted only in extreme cases, where an immediate arrest is requisite.’ ” Ker v. California, 374 U.S. 23, 54, 83 S.Ct. 1623, 10 L.Ed.2d 726 (1963) (Brennan, J. dissenting) (citations omitted). Nonetheless, the officers entered violently, breaking down the door and searching and arresting the occupants at gunpoint, simply because Ms. Case was in arrears in her child support.

5. Qualified Immunity

The majority claims that police officers are entitled to qualified immunity. This, however, turns the law on its head, allowing police officers to escape immunity solely because they don’t know the law. A police officer is entitled to qualified immunity if, in light of clearly established principles, the officer could objectively believe *939that his conduct was reasonable. This requires a two-part inquiry: (1) was the law governing the officers’ conduct dearly established; and (2) under the law, could a reasonable officer believe that the conduct was lawful. Ortega v. O’Connor, 146 F.3d 1149, 1154 (9th Cir.1998); Act Up!/Portland v. Bagley, 988 F.2d 868, 871-72 (9th Cir.1993).
In the present case, the law was clearly established. It has long been the rule that, absent exigent circumstances, a war-rantless arrest in a home is unconstitutional. See, e.g., Payton, 445 U.S. at 586, 100 S.Ct. 1371; Welsh, 466 U.S. at 749-50, 104 S.Ct. 2091. At issue in this case, then, is simply the question of whether the law was clearly established as to the validity of an out-of-state warrant in Washington. As described above, the rule that state judicial officers cannot extend their authority beyond their own territory is inherent in the very notion of state sovereignty, re-asserted through a long line of federal cases, and reflected in Washington law. Furthermore, the specific rule limiting the validity of arrest warrants to the territorial jurisdiction of their issue is based in the common law, repeated as basic principle in scores of treatises, and has been repeatedly followed by the Washington courts. Therefore, the officers violated clearly established law.
A reasonable officer should have known that the arrest was illegal. This is true when, “in the light of pre-existing law the unlawfulness ... is apparent.” Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987). That was certainly the case here. Not only was federal and state law clear on the invalidity of out-of-state warrants, but the Kitsap County sheriffs’ policy manual instructed the officers that they should obtain a fugitive warrant absent urgent circumstances. In fact, even the language of the warrant underscored its territorial limitation, requiring officers to bring Ms. Case to a magistrate of Yamhill County, Oregon. Perhaps the out-of-state warrant provided an element of probable cause to arrest Ms. Case. Probable cause, however, is not enough to arrest a person in her home. The police must obtain a warrant, except in cases of hot pursuit or exigent circumstances, neither of which are present here.
Officers’ violations of the law have been found reasonable when; for example, they must make a close factual determination as to whether exigent circumstances are present, or whether there is sufficient evidence for probable cause. See, id.; Malley v. Briggs, 475 U.S. 335, 344, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). No such complex 'factual considerations were at issue here; officers knew without doubt that the warrant was from out of state and not enforceable in Washington. It was therefore unreasonable for officers to rely upon it in forcibly entering a home, searching for and seizing Ms. Case.
“When government officials abuse their offices, ‘action[s] for damages may offer the only realistic avenue for vindication of constitutional guarantees.’ ” Anderson, 483 U.S. at 638, 107 S.Ct. 3034, quoting Harlow v. Fitzgerald, 457 U.S. 800, 814, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). Where, as here, the law is clearly established and officers cannot claim to have been reasonable in failing to comply, qualified immunity cannot be granted.
C.
The majority holds that a forcible war-rantless home arrest of a woman wanted for failure to pay child support in another state does not constitute outrage under Washington law, and that the question need not even be put before a jury. I must disagree. Under Washington law, the tort of outrage requires: (1) extreme *940and outrageous conduct; (2) intentional or reckless infliction of emotional distress; and (3) actual result to the plaintiff of severe emotional distress. Rice v. Janovich, 109 Wash.2d 48, 742 P.2d 1230, 1238 (1987).
Whether particular conduct is outrageous is ordinarily put to a jury. Phillips v. Hardwick, 29 Wash.App. 382, 628 P.2d 506, 510 (1981). Only conduct which is “so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community” results in liability. Grimsby v. Samson, 85 Wash.2d 52, 530 P.2d 291, 295 (1975). However, Washington courts have required the submission of the question of outrage to a jury even when plaintiffs were merely forced to move furniture unnecessarily. Phillips, 628 P.2d at 511 (finding that a jury should have determined whether defendants committed the tort of outrage by forcing plaintiffs to move all furniture out of the home they had just bought, even though defendants were not planning to move back).
In the present case, the officers without a warrant, responding to an allegation of a failure to pay child support in another state, arrived at the house, opened a window, and held a drawn gun toward Mr. Russell. When Mr. Russell chose not to let them in because they did not show, a warrant, even after he requested one, they broke the door open and then arrested Mr. Russell and Ms. Case at gunpoint. If asking a family to move furniture may constitute outrage, then breaking down the door of a home with guns drawn to locate a nonviolent woman in a child support case that happened in another state certainly rises to this level as well.
Defendants suggest that since officers were not aware that Ms. Case had any particular susceptibility to emotional distress, she cannot make out a claim for outrage. However, susceptibility to distress is only one factor Washington courts consider in deciding whether conduct is outrageous, and is not necessarily determinative. The courts also consider, among other factors, the position the defendant occupies and the awareness that such conduct is likely to cause emotional distress. Phillips, 628 P.2d at 510. Courts are more likely to find outrage when the defendant is a sheriff, a position of significant authority. Robins v. Harum, 773 F.2d 1004, 1011 (9th Cir.1985). Additionally, police officers should be aware that a violent interaction such as arresting someone at gunpoint is likely to cause emotional distress. See id. (finding a jury case on outrage when police struggled to remove suspects from a car.) Therefore, even if Ms. Case had no particular susceptibility to distress, the question of outrage should have been put to a jury.
Ms. Case states that she suffers anxiety attacks, at times cannot get out of bed or out of the house, cannot function normally, and is having trouble working. A jury could find that such anxiety and failure to function rises to the level of severe distress. See, e.g., Brower v. Ackerley, 88 Wash.App. 87, 943 P.2d 1141(1997) (finding that insomnia, severe stress, and an inability to function properly could constitute severe emotional distress).
Since reasonable minds could differ as to whether the deputies’ conduct was sufficiently outrageous, reckless, and intentional in the present case, and as to whether it caused Ms. Case to suffer severe emotional distress, the question should have been put to a jury.
I therefore dissent.

. The rule that warrants are limited by their place of issue is also illustrated by Federal Rule of Criminal Procedure 41, which provides that for a federal crime, a state court within a district may only issue a warrant for a person within that district. (In contrast, a federal magistrate may issue a warrant for a person outside the district if that person was in the district when the warrant was sought.)


. State law is not necessary to this analysis, but it does highlight how the law on "these *935issues was readily available to and should have been understood by the sheriffs at the time of the arrest.


. As the majority points out, Washington statutes have changed the jurisdictional reach of magistrates, and Crawford referred to the reach of warrants between counties, not states. Majority op. at 927. Nonetheless, the general proposition that a warrant has a limited territorial reach still holds true.


. Washington law authorizes arrests even when an officer does not have the warrant in his possession at the time of arrest. However, the officer must "declare that the warrant does presently exist and will be shown to the defendant as soon as possible on arrival at the place of intended confinement.” Wash. Rev. Code Ann. § 10.31.030. The parties did not argue before this Court as to whether these requirements were met, nor did they contest the constitutionality of the statute.